Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 16, 2008 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 (336) 733-1475 BB&T reports net income of $358 million WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today net income for the third quarter of 2008 totaling $358 million, or $.65 per diluted share, compared with $444 million, or $.80 per diluted share, earned during the third quarter of 2007. These results reflect decreases of 19.4% and 18.8%, respectively, compared to the same quarter last year. BB&Ts third quarter net income produced annualized returns on average assets and average shareholders equity of 1.04% and 10.86%, respectively, compared to prior year returns of 1.37% and 14.24%, respectively. Operating earnings for the third quarter of 2008 totaled $355 million, or $.64 per diluted share, excluding $35 million in net after-tax securities gains, $26 million in after-tax charges for other-than-temporary impairmentand $6 million in after-tax charges for nonrecurring professional fees and merger-related and restructuring charges. Operating earnings for the third quarter of 2007 totaled $448 million, or $.81 per diluted share, excluding $4 million in net after-tax merger-related and restructuring charges. While we are not immune to the unprecedented challenges in the financial markets, BB&T remains a strong and financially sound company, said Chairman and Chief Executive Officer John A. Allison. Our capital levels, debt ratings and earnings are among the best in the industry. Our pre-tax pre-provision operating earnings for the third quarter were $865 million, an increase of 12.0% compared to the same period last year, indicating that we are growing our client base and that our underlying businesses are performing well despite market and credit challenges. Our net interest margin improved for the fourth consecutive quarter and many of our fee income businesses continue to produce healthy revenue growth. There is tremendous turmoil in the financial services industry right now, creating a great deal of anxiety in our communities, said Allison. BB&T has grown and prospered in other challenging economic times and I believe we will not only navigate the current challenges but will be even more successful in the future. MORE GAAP and operating results for the third quarter of 2008 include a $364 million provision for credit losses. The provision exceeded net charge-offs by $122 million and resulted in an increase in the allowance for loan and lease losses as a percentage of loans and leases held for investment to 1.45% at Sept. 30 compared to 1.33% at June 30. For the first nine months of 2008, BB&Ts net income was $1.21 billion compared to $1.32 billion earned in the first nine months of 2007, a decrease of 8.2% . Diluted earnings per share for the first nine months of 2008 totaled $2.20 compared to $2.40 earned during the same period in 2007. Excluding merger-related and restructuring charges or credits and nonrecurring items, operating earnings for the first nine months of 2008 totaled $1.13 billion, or $2.06 per diluted share, compared to $1.33 billion, or $2.42 per diluted share, earned during the first nine months of 2007. Nonperforming Assets and Credit Losses Increase BB&Ts nonperforming asset levels and credit losses increased further in the third quarter of 2008 compared to the second quarter of 2008. Nonperforming assets, as a percentage of total assets, increased to 1.20% at Sept. 30, compared to .95% at June 30. Annualized net charge-offs were 1.00% of average loans and leases for the third quarter of 2008, up from .72% in the second quarter of 2008. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs for the current quarter were .82% of average loans and leases compared to .53% in the second quarter of 2008. The provision for credit losses totaled $364 million in the third quarter of 2008, an increase of $259 million compared to the same quarter last year, and exceeded net charge-offs by $122 million in the current quarter. The increases in net charge-offs, nonperforming assets and the provision for credit losses were largely driven by continued challenges in residential real estate markets with the largest concentration of credit issues occurring in Georgia, Florida and metro Washington, D.C. BB&T Capital Levels Increase BB&Ts tangible and regulatory capital levels increased and remained very healthy at Sept. 30. BB&Ts tangible capital ratio was 5.8% at Sept. 30, up from 5.7% at June 30, and the Tier 1 leverage ratio was 7.6%, up from 7.2% last quarter. In addition, BB&Ts Tier 1 risk-based capital and total risk-based capital ratios were 9.4% and 14.4%, respectively, up from 8.9% and 14.0%, respectively, at June 30. BB&Ts risk-based capital ratios are significantly higher than an average of its peers and remain well above regulatory standards for well-capitalized banks. During the third quarter, BB&T declared a quarterly cash dividend of $.47 per share, up 2.2% compared to the third quarter of 2007. BB&T has increased the cash dividend for 37 consecutive years and has paid a dividend every year since 1903. Net interest margin improves to 3.66% BB&Ts fully taxable equivalent net interest income totaled $1.1 billion for the third quarter, an increase of 11.8% compared to the same quarter of 2007. The net interest margin was 3.66% for the current quarter, up from 3.65% for the second quarter of 2008 and up from 3.45% in the third quarter last year. The increase marks the fourth consecutive quarter that BB&Ts margin has improved. MORE BB&Ts Fee-Based Businesses Produce Solid Quarterly Growth Rates On an operating basis, noninterest income increased $102 million, or 15.1%, during the third quarter of 2008 compared to 2007. These increases include higher revenues generated by BB&Ts insurance operations, service charges on deposit accounts, and other nondeposit fees and commissions, as well as a solid performance from BB&Ts mortgage banking operations. Income from BB&Ts insurance operations increased 12.6% to $232 million in the current quarter compared with $206 million earned during the third quarter last year. This increase was primarily the result of new product initiatives that were introduced during the second half of 2007. Service charges on deposit accounts totaled $176 million for the third quarter of 2008, an increase of 12.1% compared to $157 million earned in the same quarter last year. This increase was primarily attributable to growth in client relationships and revenues from overdraft items. Other nondeposit fees and commissions totaled $137 million for the third quarter of 2008, an increase of 6.2% compared to the third quarter of 2007. This increase was generated primarily by growth in bankcard income and debit card related services. Revenues from mortgage banking operations totaled $83 million for the third quarter of 2008, an increase of $56 million compared to the third quarter of 2007. This increase reflects the adoption of fair value accounting standards and the net change in the mortgage servicing rights valuation. Fair value accounting increased mortgage banking income by $13 million, and also resulted in an $11 million increase in personnel expense during the quarter. The net change in the valuation of mortgage servicing rights resulted in an increase of $18 million compared to the third quarter of 2007. The increase was the result of the mortgage servicing rights hedge outperforming the decline in the value of the asset. Excluding the impact of these items, mortgage banking income increased $25 million, or 119%, compared to the same period last year. The growth in mortgage banking income includes strong production revenues from both residential and commercial mortgage banking operations. Other noninterest income totaled $30 million for the third quarter of 2008 compared to $23 million earned in the same quarter last year, an increase of 30.4% . The growth in noninterest income was generated by an increase of $16 million from trading and hedging activities due to losses incurred in the prior years third quarter, which were partially offset by reduced earnings of $9 million from investments in low income housing partnerships that generate tax benefits compared to the third quarter of 2007. Balance Sheet Growth Remains Healthy Average loans and leases totaled $95.9 billion for the third quarter of 2008, reflecting an increase of $6.9 billion, or 7.7%, compared to the third quarter of 2007. This increase was composed of growth in average commercial loans and leases, which increased $5.3 billion, or 12.4%; average mortgage loans, which increased $563 million, or 3.1%; average sales finance loans, which increased $286 million, or 4.8%; average revolving credit loans, which increased $203 million, or 13.7%; average loans originated by BB&Ts specialized lending subsidiaries, which increased $446 million, or 8.4%; and growth in average direct retail loans, which increased $61 million, or 0.4%, compared to the third quarter last year. MORE Average deposits totaled $90.0 billion for the third quarter of 2008, an increase of 6.9% compared to $84.2 billion for the third quarter of 2007. The average growth rate in client deposits accelerated to 16.5%, on an annualized basis, compared to the second quarter of 2008, as BB&T is gaining many new client relationships. During the third quarter of 2008, BB&Ts banking network generated approximately 31,000 net new transaction accounts. BB&T Continues to Expand Insurance Business BB&T expanded its coastal South Carolina insurance operations with the acquisition of Puckett, Scheetz & Hogan of Myrtle Beach, S.C. The merger will give BB&T the largest insurance market share in greater Myrtle Beach. BB&T also acquired Sumter, S.C.-based Southern Risk Operations LLC, an insurance broker that specializes in finding coverage for a broad range of risks. Also, in early September, BB&T acquired Commercial Title Group, Inc. of Vienna, Va. At Sept. 30, BB&T had $137.0 billion in assets and operated 1,501 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. The closing price of BB&Ts common stock on Oct. 15 was $32.16 per share. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts third quarter 2008 earnings conference call at 11:00 a.m. (EDT) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until Friday, Oct. 31 or by dialing 1-888-203-1112 plus access code 6794434 until Tuesday, Oct. 21. # Risk-based capital ratios are preliminary. This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release . QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 9/30/08 9/30/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 2,051 $ (230 ) (11.2 ) % Interest expense 1,059 (347 ) (32.8 ) Net interest income - taxable equivalent 992 117 11.8 Less: Taxable equivalent adjustment 21 14 7 50.0 Net interest income 978 110 11.2 Provision for credit losses 105 259 246.7 Net interest income after provision for credit losses 873 (149 ) (17.1 ) Noninterest income 675 102 15.1 Noninterest expense 881 119 13.5 Operating earnings before income taxes 667 (166 ) (24.9 ) Provision for income taxes 219 (73 ) (33.3 ) Operating earnings (1) $ $ 448 $ (93 ) (20.8 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .81 $ (.17 ) (21.0 ) % Diluted earnings .81 (.17 ) (21.0 ) Weighted average shares (in thousands) - Basic 550,603 Diluted 555,336 Dividends paid per share $ $ .46 $ .01 2.2 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.38 % Return on average equity 14.38 Net yield on earning assets (taxable equivalent) 3.45 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.1 Efficiency ratio (taxable equivalent) (2) 52.9 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 466 $ (95 ) (20.4 ) % Diluted earnings per share .84 (.17 ) (20.2 ) Return on average tangible assets % 1.50 % Return on average tangible equity 26.86 Efficiency ratio (taxable equivalent) (2) 51.3 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 9/30/08 9/30/07 $ % INCOME STATEMENTS Interest income $ $ 2,030 $ (237 ) (11.7 ) % Interest expense 1,052 (347 ) (33.0 ) Net interest income 978 110 11.2 Provision for credit losses 105 259 246.7 Net interest income after provision for credit losses 873 (149 ) (17.1 ) Noninterest income 675 117 17.3 Noninterest expense 888 121 13.6 Income before income taxes 660 (153 ) (23.2 ) Provision for income taxes 216 (67 ) (31.0 ) Net income $ $ 444 $ (86 ) (19.4 ) % PER SHARE DATA Basic earnings $ $ .81 $ (.16 ) (19.8 ) % Diluted earnings .80 (.15 ) (18.8 ) Weighted average shares (in thousands) - Basic 550,603 Diluted 555,336 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.37 % Return on average equity 14.24 Efficiency ratio (taxable equivalent) (2) 53.3 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(3 million) and $4 million, net of tax, in the third quarters of 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgageservicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, whereapplicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances ofintangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See ReconciliationTables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 For the Nine Months Ended Increase (Decrease) (Dollars in millions, except per share data) 9/30/08 9/30/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 5,940 $ (384 ) (6.5 ) % Interest expense 3,000 (677 ) (22.6 ) Net interest income - taxable equivalent 2,940 293 10.0 Less: Taxable equivalent adjustment 60 51 9 17.6 Net interest income 2,889 284 9.8 Provision for credit losses 264 653 247.3 Net interest income after provision for credit losses 2,625 (369 ) (14.1 ) Noninterest income 2,056 238 11.6 Noninterest expense 2,676 266 9.9 Operating earnings before income taxes 2,005 (397 ) (19.8 ) Provision for income taxes 671 (196 ) (29.2 ) Operating earnings (1) $ $ 1,334 $ (201 ) (15.1 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ 2.44 $ (.37 ) (15.2 ) % Diluted earnings 2.42 (.36 ) (14.9 ) Weighted average shares (in thousands) - Basic 546,978 Diluted 552,153 Dividends paid per share $ $ 1.30 $ .09 6.9 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.43 % Return on average equity 14.86 Net yield on earning assets (taxable equivalent) 3.54 Noninterest income as a percentage of total income (taxable equivalent) (2) 41.1 Efficiency ratio (taxable equivalent) (2) 53.3 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 1,384 $ (203 ) (14.7 ) % Diluted earnings per share 2.51 (.37 ) (14.7 ) Return on average tangible assets % 1.55 % Return on average tangible equity 27.83 Efficiency ratio (taxable equivalent) (2) 51.7 For the Nine Months Ended Increase (Decrease) (Dollars in millions, except per share data) 9/30/08 9/30/07 $ % INCOME STATEMENTS Interest income $ $ 5,882 $ (404 ) (6.9 ) % Interest expense 2,993 (688 ) (23.0 ) Net interest income 2,889 284 9.8 Provision for credit losses 264 653 247.3 Net interest income after provision for credit losses 2,625 (369 ) (14.1 ) Noninterest income 2,056 334 16.2 Noninterest expense 2,694 213 7.9 Income before income taxes 1,987 (248 ) (12.5 ) Provision for income taxes 664 (139 ) (20.9 ) Net income $ $ 1,323 $ (109 ) (8.2 ) % PER SHARE DATA Basic earnings $ $ 2.42 $ (.20 ) (8.3 ) % Diluted earnings 2.40 (.20 ) (8.3 ) Weighted average shares (in thousands) - Basic 546,978 Diluted 552,153 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.42 % Return on average equity 14.74 Efficiency ratio (taxable equivalent) (2) 53.6 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(81 million) and $11 million, net of tax, in 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Nine Months Ended Increase (Decrease) (Dollars in millions) 9/30/08 9/30/07 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 1,613 $ 88 5.5 % Interest-bearing deposits with banks 604 97 16.1 Federal funds sold and other earning assets 507 (162 ) (32.0 ) Securities available for sale 23,061 (2,527 ) (11.0 ) Trading securities 1,587 (1,039 ) (65.5 ) Total securities 24,648 (3,566 ) (14.5 ) Commercial loans and leases 43,365 5,329 12.3 Direct retail loans 15,586 (17 ) (.1 ) Sales finance loans 6,056 258 4.3 Revolving credit loans 1,535 183 11.9 Mortgage loans 17,051 208 1.2 Specialized lending 5,288 421 8.0 Total loans and leases held for investment 88,881 6,382 7.2 Loans held for sale 1,178 241 20.5 Total loans and leases 90,059 6,623 7.4 Allowance for loan and lease losses 934 443 47.4 Total earning assets 116,057 3,352 2.9 Premises and equipment, net 1,504 53 3.5 Goodwill 5,132 208 4.1 Core deposit and other intangibles 491 16 3.3 Other assets 7,157 3,346 46.8 Total assets 130,781 6,260 4.8 Noninterest-bearing deposits 13,197 337 2.6 Interest checking 1,128 1,061 94.1 Other client deposits 35,391 2,395 6.8 Client certificates of deposit 26,315 204 .8 Total client deposits 76,031 3,997 5.3 Other interest-bearing deposits 9,154 (795 ) (8.7 ) Total deposits 85,185 3,202 3.8 Fed funds purchased, repos and other borrowings 10,618 (543 ) (5.1 ) Long-term debt 19,059 2,278 12.0 Total interest-bearing liabilities 101,665 4,600 4.5 Other liabilities 3,517 790 22.5 Total liabilities 118,379 5,727 4.8 Total shareholders' equity $ $ 12,402 $ 533 4.3 % Average balances Securities, at amortized cost $ $ 23,090 $ 710 3.1 % Commercial loans and leases 41,971 4,960 11.8 Direct retail loans 15,415 191 1.2 Sales finance loans 5,856 315 5.4 Revolving credit loans 1,430 209 14.6 Mortgage loans 17,217 1,436 8.3 Specialized lending 5,101 413 8.1 Total loans and leases 86,990 7,524 8.6 Allowance for loan and lease losses 914 226 24.7 Other earning assets 971 125 12.9 Total earning assets 111,051 8,359 7.5 Total assets 124,873 10,438 8.4 Noninterest-bearing deposits 13,188 (207 ) (1.6 ) Interest checking 2,299 113 4.9 Other client deposits 34,035 1,930 5.7 Client certificates of deposit 25,822 885 3.4 Total client deposits 75,344 2,721 3.6 Other interest-bearing deposits 7,564 2,143 28.3 Total deposits 82,908 4,864 5.9 Fed funds purchased, repos and other borrowings 8,848 1,156 13.1 Long-term debt 17,769 2,788 15.7 Total interest-bearing liabilities 96,337 9,015 9.4 Total shareholders' equity $ $ 12,001 $ 1,014 8.4 % As of / For the Quarter Ended (Dollars in millions, except per share data) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 MISCELLANEOUS INFORMATION Unrealized appreciation (depreciation) on securities available for sale, net of tax $ ) $ (274 ) $ (18 ) $ (28 ) $ (150 ) Derivatives (notional value) 59,795 57,925 47,197 43,051 Fair value of derivatives portfolio 156 380 181 34 Common stock prices: High 37.85 36.96 42.61 43.00 Low 21.40 25.92 30.36 36.95 End of period 22.77 32.06 30.67 40.39 Weighted average shares (in thousands) - Basic 546,628 546,214 547,795 550,603 Diluted 549,758 548,946 551,078 555,336 End of period shares outstanding (in thousands) 546,928 546,799 545,955 549,337 End of period banking offices 1,489 1,494 1,492 1,501 ATMs 2,173 2,165 2,158 2,166 FTEs 30,089 29,726 29,394 28,886 NOTES: All items referring to average loans and leases include loans held for sale. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,512 $ 1,604 $ 1,715 $ 1,730 Interest and dividends on securities 299 303 308 307 Interest on short-term investments 7 6 11 14 14 Total interest income - taxable equivalent 1,817 1,918 2,037 2,051 Interest expense Interest on deposits 455 564 655 679 Interest on fed funds purchased, repos and other borrowings 55 64 94 118 117 Interest on long-term debt 208 226 256 263 Total interest expense 727 884 1,029 1,059 Net interest income - taxable equivalent 1,090 1,034 1,008 992 Less: Taxable equivalent adjustment 21 22 17 17 14 Net interest income 1,068 1,017 991 978 Provision for credit losses 330 223 184 105 Net interest income after provision for credit losses 738 794 807 873 Noninterest income Insurance income 237 212 221 206 Service charges on deposits 172 154 165 157 Other nondeposit fees and commissions 139 128 133 129 Investment banking and brokerage fees and commissions 84 88 86 85 87 Trust and investment advisory revenues 37 38 40 42 40 Mortgage banking income 83 57 59 27 27 Securities gains (losses), net (2 ) 10 43 1 6 Other noninterest income 30 39 15 44 23 Total noninterest income 780 737 718 675 Noninterest expense Personnel expense 565 547 516 514 Occupancy and equipment expense 124 123 126 118 Foreclosed property expense 22 17 13 13 5 Amortization of intangibles 25 25 27 27 26 Other noninterest expense 266 235 243 218 Total noninterest expense 997 945 925 881 Operating earnings before income taxes 521 586 600 667 Provision for income taxes 144 185 185 219 Operating earnings (1) $ $ 377 $ 401 $ 415 $ 448 PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .69 $ .73 $ .76 $ .81 Diluted earnings .69 .73 .75 .81 Dividends paid per share .46 .46 .46 .46 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.12 % 1.21 % 1.26 % 1.38 % Return on average equity 11.69 12.47 13.00 14.38 Net yield on earning assets (taxable equivalent) 3.65 3.54 3.46 3.45 Efficiency ratio (taxable equivalent) (2) 52.5 54.0 52.8 52.9 Noninterest income as a percentage of total income (taxable equivalent) (2) 41.6 40.2 41.7 40.1 Average earning assets as a percentage of average total assets 88.4 88.0 88.6 89.0 Average loans and leases as a percentage of average deposits 109.4 107.1 106.5 105.8 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1) (3) Cash basis operating earnings $ $ 392 $ 418 $ 432 $ 466 Diluted earnings per share .71 .76 .78 .84 Return on average tangible assets % 1.22 % 1.32 % 1.37 % 1.50 % Return on average tangible equity 21.44 22.81 24.03 26.86 Efficiency ratio (taxable equivalent) (2) 51.2 52.4 51.3 51.3 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(3 million), $(51 million), $(27 million), $4 million and $4 million, net of tax, for the quarters ended September 30, 2008, June 30, 2008, March 31, 2008, December 31, 2007, and September 30, 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,501 $ 1,595 $ 1,706 $ 1,719 Interest and dividends on securities 283 289 292 297 Interest on short-term investments 7 6 11 14 14 Total interest income 1,790 1,895 2,012 2,030 Interest expense Interest on deposits 455 564 655 679 Interest on fed funds purchased, repos and other borrowings 48 59 88 110 110 Interest on long-term debt 208 226 256 263 Total interest expense 722 878 1,021 1,052 Net interest income 1,068 1,017 991 978 Provision for credit losses 330 223 184 105 Net interest income after provision for credit losses 738 794 807 873 Noninterest income Insurance income 237 212 221 206 Service charges on deposits 172 154 165 157 Other nondeposit fees and commissions 139 128 133 129 Investment banking and brokerage fees and commissions 84 88 86 85 87 Trust and investment advisory revenues 37 38 40 42 40 Mortgage banking income 83 57 59 27 27 Securities gains (losses), net 13 10 43 1 6 Other noninterest income 30 86 49 44 23 Total noninterest income 827 771 718 675 Noninterest expense Personnel expense 565 547 516 514 Occupancy and equipment expense 124 123 126 118 Foreclosed property expense 22 17 13 13 5 Amortization of intangibles 25 25 27 27 26 Merger-related and restructuring charges (credits), net 5 1 5 3 7 Other noninterest expense 230 221 257 218 Total noninterest expense 962 936 942 888 Income before income taxes 603 629 583 660 Provision for income taxes 175 201 172 216 Net income $ $ 428 $ 428 $ 411 $ 444 PER SHARE DATA Basic earnings $ $ .78 $ .78 $ .75 $ .81 Diluted earnings .78 .78 .75 .80 For the Quarter Ended 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 ANNUALIZED INTEREST YIELDS / RATES (1) (2) Interest income: Securities: U.S. government-sponsored entities (GSE) % 5.12 % 4.69 % 4.62 % 4.62 % Mortgage-backed securities issued by GSE 4.79 5.14 5.27 5.21 States and political subdivisions 6.07 6.32 6.73 6.36 Non-agency mortgage-backed securities 5.81 5.81 5.80 5.79 Other securities 5.44 6.12 7.20 6.33 Trading securities 2.81 5.89 4.06 4.54 Total securities 5.01 5.18 5.15 5.05 Loans: Commercial loans and leases 5.59 6.47 7.41 7.85 Direct retail loans 6.47 6.94 7.29 7.40 Sales finance loans 6.60 6.72 6.88 6.71 Revolving credit loans 10.86 11.78 12.47 12.93 Mortgage loans 5.99 6.03 6.07 6.05 Specialized lending 12.99 13.22 13.10 13.02 Total loans 6.40 6.95 7.50 7.72 Other earning assets 2.48 3.41 4.48 4.96 Total earning assets 6.09 6.56 6.98 7.13 Interest expense: Interest-bearing deposits: Interest checking .97 1.76 2.22 2.33 Other client deposits 1.57 2.11 2.69 2.94 Client certificates of deposit 3.73 4.30 4.58 4.64 Other interest-bearing deposits 2.74 3.38 4.72 5.22 Total interest-bearing deposits 2.49 3.07 3.60 3.80 Fed funds purchased, repos and other borrowings 2.51 3.50 4.37 4.71 Long-term debt 3.83 4.73 5.39 5.59 Total interest-bearing liabilities 2.77 3.42 4.02 4.23 Net yield on earning assets % 3.65 % 3.54 % 3.46 % 3.45 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. (2) Excludes basis adjustments for fair value hedges. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 22,657 $ 23,487 $ 22,419 $ 23,061 Trading securities 514 609 1,009 1,587 Total securities 23,171 24,096 23,428 24,648 Commercial loans and leases 47,790 46,277 44,870 43,365 Direct retail loans 15,623 15,570 15,691 15,586 Sales finance loans 6,266 6,052 6,021 6,056 Revolving credit loans 1,667 1,598 1,618 1,535 Mortgage loans 17,304 17,446 17,467 17,051 Specialized lending 5,550 5,186 5,240 5,288 Total loans and leases held for investment 94,200 92,129 90,907 88,881 Loans held for sale 1,515 1,822 779 1,178 Total loans and leases 95,715 93,951 91,686 90,059 Allowance for loan and lease losses 1,257 1,097 1,004 934 Other earning assets 975 1,098 1,307 1,111 Total earning assets 120,300 119,174 116,466 116,057 Total assets 136,465 136,417 132,618 130,781 Noninterest-bearing deposits 13,567 13,377 13,059 13,197 Interest checking 2,542 1,150 1,201 1,128 Other client deposits 36,871 35,196 35,504 35,391 Client certificates of deposit 26,801 26,819 26,972 26,315 Total client deposits 79,781 76,542 76,736 76,031 Other interest-bearing deposits 8,433 10,939 10,030 9,154 Total deposits 88,214 87,481 86,766 85,185 - Fed funds purchased, repos and other borrowings 10,804 9,610 10,634 10,618 Long-term debt 20,556 21,544 18,693 19,059 Total interest-bearing liabilities 106,007 105,258 103,034 101,665 Total shareholders' equity 12,800 12,842 12,632 12,402 Goodwill 5,306 5,226 5,194 5,132 Core deposit and other intangibles 505 474 489 491 Total intangibles 5,811 5,700 5,683 5,623 Mortgage servicing rights $ $ 702 $ 496 $ 560 $ 567 Average balances Securities, at amortized cost $ $ 23,898 $ 23,414 $ 23,967 $ 24,246 Commercial loans and leases 47,098 45,549 43,969 42,838 Direct retail loans 15,584 15,639 15,640 15,534 Sales finance loans 6,188 6,031 6,042 6,006 Revolving credit loans 1,628 1,602 1,548 1,485 Mortgage loans 18,902 18,574 18,297 17,922 Specialized lending 5,466 5,323 5,309 5,305 Total loans and leases 94,866 92,718 90,805 89,090 Allowance for loan and lease losses 1,118 1,018 945 931 Other earning assets 1,035 1,282 1,257 1,105 Total earning assets 119,799 117,414 116,029 114,441 Total assets 135,557 133,425 131,009 128,633 Noninterest-bearing deposits 13,086 12,676 13,040 13,248 Interest checking 2,566 2,301 2,293 2,202 Other client deposits 34,650 34,851 34,981 34,836 Client certificates of deposit 26,742 27,061 26,682 26,456 Total client deposits 77,044 76,889 76,996 76,742 Other interest-bearing deposits 9,641 9,694 8,264 7,481 Total deposits 86,685 86,583 85,260 84,223 Fed funds purchased, repos and other borrowings 10,350 10,760 10,739 9,892 Long-term debt 21,697 19,201 18,864 18,721 Total interest-bearing liabilities 105,646 103,868 101,823 99,588 Total shareholders' equity $ $ 12,982 $ 12,929 $ 12,655 $ 12,359 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 9,317 $ 9,287 $ 9,085 $ 9,048 Total 14,673 14,644 14,233 14,081 Risk-weighted assets 104,455 103,546 100,053 96,926 Average quarterly tangible assets 129,915 127,653 125,515 123,480 Risk-based capital ratios: Tier 1 % 8.9 % 9.0 % 9.1 % 9.3 % Total 14.0 14.1 14.2 14.5 Leverage capital ratio 7.2 7.3 7.2 7.3 Equity as a percentage of total assets 9.4 9.4 9.5 9.5 Tangible equity as a percentage of tangible assets (2) 5.7 5.6 5.7 5.7 Book value per share $ $ 23.40 $ 23.49 $ 23.14 $ 22.58 Tangible book value per share (2) 13.60 13.47 13.18 13.09 NOTES: All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Tangible equity and assets are based on regulatory Tier 1 capital definition. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 1,113 $ 1,015 $ 941 $ 926 Allowance for acquired (sold) loans, net (2 ) - - 1 - Provision for credit losses 330 223 184 105 Charge-offs Commercial loans and leases ) (48 ) (18 ) (26 ) (18 ) Direct retail loans ) (38 ) (28 ) (18 ) (20 ) Sales finance loans ) (13 ) (13 ) (10 ) (9 ) Revolving credit loans ) (18 ) (18 ) (11 ) (12 ) Mortgage loans ) (13 ) (5 ) (6 ) (1 ) Specialized lending ) (55 ) (59 ) (54 ) (45 ) Total charge-offs ) (185 ) (141 ) (125 ) (105 ) Recoveries Commercial loans and leases 3 2 4 2 3 Direct retail loans 3 3 3 3 3 Sales finance loans 2 2 2 2 2 Revolving credit loans 2 3 3 3 3 Specialized lending 5 5 4 4 4 Total recoveries 15 15 16 14 15 Net charge-offs ) (170 ) (125 ) (111 ) (90 ) Ending balance $ $ 1,273 $ 1,113 $ 1,015 $ 941 Allowance For Credit Losses Allowance for loan and lease losses $ $ 1,257 $ 1,097 $ 1,004 $ 934 Reserve for unfunded lending commitments 16 16 16 11 7 Total $ $ 1,273 $ 1,113 $ 1,015 $ 941 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 621 $ 443 $ 273 $ 237 Direct retail loans 76 65 60 43 56 Sales finance loans 6 4 5 5 4 Mortgage loans 250 185 119 74 Specialized lending 94 76 67 62 48 Total nonaccrual loans and leases 1,016 760 502 419 Foreclosed real estate 232 178 143 82 Other foreclosed property 60 53 51 51 46 Nonperforming assets $ $ 1,301 $ 989 $ 696 $ 547 Loans 90 days or more past due and still accruing (1) Commercial loans and leases $ 39 $ 42 $ 52 $ 40 $ 21 Direct retail loans 88 72 59 58 18 Sales finance loans 19 17 15 17 14 Revolving credit loans 17 15 16 15 7 Mortgage loans 126 106 85 76 Specialized lending 11 10 10 8 13 Total loans 90 days or more past due and still accruing $ $ 282 $ 258 $ 223 $ 149 Loans 30 - 89 days past due (1) Commercial loans and leases $ $ 492 $ 364 $ 284 $ 216 Direct retail loans 175 185 192 148 Sales finance loans 93 86 105 89 Revolving credit loans 29 25 24 24 20 Mortgage loans 519 510 506 479 Specialized lending 258 216 243 187 Total loans 30 - 89 days past due $ $ 1,562 $ 1,385 $ 1,354 $ 1,139 Asset Quality Ratios Loans 30-89 dayspast due and still accruing as a percentage of total loans and leases (1) % 1.63 % 1.47 % 1.48 % 1.26 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) .29 .27 .24 .17 Nonaccrual and restructured loans and leases as a percentage of total loans and leases 1.06 .81 .55 .47 Nonperforming assets as a percentage of: Total assets .95 .73 .52 .42 Loans and leases plus foreclosed property 1.36 1.05 .76 .61 Net charge-offs as a percentage of average loans and leases .72 .54 .48 .40 Net charge-offs excluding specialized lending as a percentage of average loans and leases (2) .53 .32 .28 .23 Allowance for loan and lease losses as a percentage of loans and leases 1.31 1.17 1.10 1.04 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.33 1.19 1.10 1.05 Ratio of allowance for loan and lease losses to: Net charge-offs x 1.84 x 2.18 x 2.29 x 2.61 x Nonaccrual and restructured loans and leases 1.24 1.44 2.00 2.23 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Nine Months Ended Increase (Decrease) (Dollars in millions) 9/30/08 9/30/07 $ % Allowance For Credit Losses Beginning balance $ $ 888 $ 127 14.3 % Allowance for acquired (sold) loans, net (2 ) 16 (18 ) NM Provision for credit losses 264 653 247.3 Charge-offs Commercial loans and leases ) (39 ) (114 ) 292.3 Direct retail loans ) (54 ) (53 ) 98.1 Sales finance loans ) (21 ) (20 ) 95.2 Revolving credit loans ) (36 ) (20 ) 55.6 Mortgage loans ) (4 ) (47 ) 1,175.0 Specialized lending ) (126 ) (49 ) 38.9 Total charge-offs ) (280 ) (303 ) 108.2 Recoveries Commercial loans and leases 9 15 (6 ) (40.0 ) Direct retail loans 9 10 (1 ) (10.0 ) Sales finance loans 6 6 - - Revolving credit loans 8 9 (1 ) (11.11 ) Specialized lending 14 13 1 7.69 Total recoveries 46 53 (7 ) (13.2 ) Net charge-offs ) (227 ) (310 ) 136.6 Ending balance $ $ 941 $ 452 48.0 % Allowance For Credit Losses Allowance for loan and lease losses $ $ 934 $ 443 47.4 % Reserve for unfunded lending commitments 16 7 9 128.6 Total $ $ 941 $ 452 48.0 % Asset Quality Ratios Net charge-offs as a percentage of average loans and leases % .35 % Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .19 Ratio of allowance for loan and lease losses to net charge-offs x 3.07 x Percentage Increase (Decrease) QTD Annualized Link QTD YTD 3Q08 vs. 3Q07 3Q08 vs. 2Q08 2008 vs. 2007 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (2) Average Balances Commercial loans and leases (3) 13.6 % 9.2 % 12.0 % Direct retail loans 0.4 0.3 1.0 Sales finance loans 4.8 6.7 5.4 Revolving credit loans 13.7 14.7 14.6 Mortgage loans 3.1 (8.8 ) 7.3 Specialized lending 7.3 20.7 6.0 Total loans and leases (3) 8.2 4.7 8.4 Noninterest-bearing deposits (0.5 ) 2.9 (2.1 ) Interest checking 7.6 (30.5 ) 2.7 Other client deposits 10.1 42.7 5.3 Client certificates of deposit (0.5 ) (6.3 ) 2.7 Total client deposits 4.6 16.5 3.0 Other interest-bearing deposits 30.8 5.9 28.3 Total deposits 6.9 % 15.3 % 5.3 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS AND THE IMPLEMENTATION OF FAIR VALUE ACCOUNTING (2)(5) Net interest income - taxable equivalent 11.7 % 7.3 % 9.1 % Noninterest income Insurance income 0.4 (20.6 ) (0.5 ) Service charges on deposits 12.1 9.3 11.8 Other nondeposit fees and commissions 6.2 (5.7 ) 8.6 Investment banking and brokerage fees and commissions (4.5 ) (18.1 ) (0.4 ) Trust and investment advisory revenues (7.5 ) (10.5 ) (4.2 ) Mortgage banking income (4) (5) 43.8 18.1 (1.6 ) Securities gains (losses), net NM NM NM Other income (5) 30.4 NM (36.0 ) Total noninterest income (4) (5) 4.8 (20.7 ) 3.4 Noninterest expense Personnel expense (5) 0.6 (10.7 ) (1.1 ) Occupancy and equipment expense 6.7 3.2 4.7 Other noninterest expense 23.4 16.7 15.3 Total noninterest expense (5) 7.8 % (.4 ) % 4.3 % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. (2) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2008 and 2007. (3) Adjusted for the sale of leveraged lease investments. (4) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. (5) Adjusted for the impact of the implementation of fair value accounting standards on January 1, 2008. NM -not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 13 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 611 $ 406 $ 472 $ 533 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value increase (decrease) $ ) $ 152 $ (84 ) $ (85 ) $ (54 ) MSRs derivative hedge (losses) gains 65 (158 ) 82 80 60 Net $ 24 $ (6 ) $ (2 ) $ (5 ) $ 6 Residential Mortgage Loan Originations $ $ 4,721 $ 4,393 $ 3,240 $ 3,225 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 36,810 $ 33,977 $ 32,762 $ 31,081 Bank owned loans serviced 18,755 19,155 18,191 18,059 Total servicing portfolio 55,565 53,132 50,953 49,140 Weighted Average Coupon Rate % 5.98 % 6.00 % 6.01 % 5.98 % Weighted Average Servicing Fee .365 .363 .363 .359 For the Quarter Ended (Dollars in millions, except per share data) 9/30/08 6/30/08 3/31/08 12/31/07 9/30/07 RECONCILIATION TABLE Net income $ $ 428 $ 428 $ 411 $ 444 Merger-related and restructuring items, net of tax 3 1 3 2 4 Other, net of tax (4) (6 ) (52 ) (30 ) 2 - Operating earnings 377 401 415 448 Amortization of intangibles, net of tax 15 15 17 16 17 Amortization of mark-to-market adjustments, net of tax 1 - - 1 1 Cash basis operating earnings 392 418 432 466 Return on average assets % 1.27 % 1.29 % 1.24 % 1.37 % Effect of merger-related and restructuring items, net of tax - .01 .01 .01 Effect of other, net of tax (4) ) (.15 ) (.09 ) .01 - Operating return on average assets 1.12 1.21 1.26 1.38 Effect of amortization of intangibles, net of tax (2) .10 .11 .11 .12 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating return on average tangible assets 1.22 1.32 1.37 1.50 Return on average equity % 13.27 % 13.30 % 12.89 % 14.24 % Effect of merger-related and restructuring items, net of tax .02 .09 .05 .14 Effect of other, net of tax (4) ) (1.60 ) (.92 ) .06 - Operating return on average equity 11.69 12.47 13.00 14.38 Effect of amortization of intangibles, net of tax (2) 9.75 10.34 10.99 12.43 Effect of amortization of mark-to-market adjustments, net of tax - - .04 .05 Cash basis operating return on average tangible equity 21.44 22.81 24.03 26.86 Efficiency ratio (taxable equivalent) (3) % 49.4 % 52.4 % 53.8 % 53.3 % Effect of merger-related and restructuring items ) (.1 ) (.2 ) (.2 ) (.4 ) Effect of other (4) ) 3.2 1.8 (.8 ) - Operating efficiency ratio (3) 52.5 54.0 52.8 52.9 Effect of amortization of intangibles ) (1.3 ) (1.6 ) (1.5 ) (1.6 ) Effect of amortization of mark-to-market adjustments - Cash basis operating efficiency ratio (3) 51.2 52.4 51.3 51.3 Fee income ratio (3) % 43.0 % 41.4 % 41.7 % 40.1 % Effect of other (4) - (1.4 ) (1.2 ) - - Operating fee income ratio (3) 41.6 40.2 41.7 40.1 Basic earnings per share $ $ .78 $ .78 $ .75 $ .81 Effect of merger-related and restructuring items, net of tax - - - .01 - Effect of other, net of tax (4) ) (.09 ) (.05 ) - - Operating basic earnings per share .69 .73 .76 .81 Diluted earnings per share $ $ .78 $ .78 $ .75 $ .80 Effect of merger-related and restructuring items, net of tax - .01 Effect of other, net of tax (4) ) (.09 ) (.05 ) - - Operating diluted earnings per share .69 .73 .75 .81 Effect of amortization of intangibles, net of tax .02 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating diluted earnings per share .71 .76 .78 .84 NOTES: Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $95 million, $91 million, $90 million, $88 million and $34 million as of September 30, 2008, June 30, 2008, March 31, 2008, December 31, 2007 and September 30, 2007, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) The third quarter of 2008 reflects net securities gains, other-than-temporary impairment losses and other nonrecurring professional fees collectively totaling $6 million, net of tax.
